PER CURIAM:
After review and careful consideration of the parties’ briefs and the record, we affirm the district court’s order granting Defendants-Appellees’ motions for summary judgment, which concluded that the statute of limitations barred Plaintiff-Appellant’s civil Racketeer Influence and Corrupt Organizations Act claims, 18 U.S.C. §§ 1961-1968. The parties are already familiar with the facts and procedural history, and we •affirm for the reasons outlined in the district court’s thorough and well-reasoned order dated March 8, 2016.
AFFIRMED.